Appellant files a motion for rehearing and insists that we should not have affirmed this case, and that we were in error in holding the alleged misconduct of the *Page 99 
jury to be of such character as that the act of the trial judge in refusing the motion for new trial, should be upheld. We have again carefully gone over the motion for new trial and the testimony heard in support thereof. Complaint of this matter constitutes the only bill of exceptions in the record. Juror Chaffin testified to facts which would have supported a conclusion that there was misconduct of the jury, but the other eleven jurors gave testimony which seems incompatible with that of Mr. Chaffin, and fully justified the learned trial judge in concluding Chaffin's testimony untrue. The two things claimed as misconduct by appellant, and supported by the testimony of Chaffin, were a discussion in the jury room of the fact that appellant was one of the worst bootleggers in the Itasca community, and also that he was a bad man to fight and had a fight with the sheriff, and the remark that he attributes to some juror that he had heard of appellant drinking. After introducing Chaffin on the hearing of the motion for new trial, appellant put juror Hamilton on the stand who stated that upon the retirement of the jury they stood three for acquittal and nine for conviction, the three for acquittal being himself, Chaffin and a Mr. Horn. Hamilton said that after the fourth ballot the jury stood eleven to one for conviction, and after it was in this condition he and a juror named Braziel had a conversation in the presence of Chaffin in which it was said that appellant had a fight with the sheriff, and Braziel said something about appellant being bad to fight. None of the other jurors heard this discussion between Chaffin, Hamilton and Braziel, each of whom had already voted that appellant was guilty. Mr. Horn was the only juror at that time who was for acquittal. Each of the other jurors testified, including Mr. Horn, and all of them swore that they heard no one refer to the fact in the jury room that appellant was a bootlegger, or the worst bootlegger in the Itasca community. Juror Horn testified that he did not hear any one say appellant was a tough character, or that he was one of the worst bootleggers in the Itasca community, or that he was a bad man and a fighter, or had had any fight with the sheriff. In this condition of the record the conclusion is irresistible that what was said concerning appellant's fight was between three jurors who had already made up their minds and voted for conviction; that the juror who was for acquittal heard no such discussion and was not influenced thereby; and that the preponderance of the testimony was so overwhelming against the proposition that there was any discussion in the jury room of *Page 100 
appellant being a bootlegger, etc., as to fully justify the learned trial judge in his refusal of the motion for new trial.
We are of opinion that the judgment of affirmance herein was correct, and the motion for rehearing will be overruled.
Overruled.